Parker, J.
The plaintiff, Jacuzzi Brothers, Incorporated, seeks recovery of a balance claimed to be due it from the defendant, Boeing Airplane Company, for the construction of a number of airplane propellers according to specifications made part of a contract for such construction entered into between them. The defendant answered, denying construction according to specifications, and counterclaimed for a payment made in advance by it to the plaintiff. A trial upon the merits in the superior court for King county, sitting without a jury, resulted in findings and judgment awarding to plaintiff recovery as prayed for, from which the defendant has appealed to this court.
*674Appellant had a contract to construct and assemble at its plant in Seattle, for the United States, twenty-armored airplanes of a new and very heavy design, known as “Type G. A. X.” Respondent contracted with appellant to construct the propellers for these airplanes according to government specifications therefor, subject to government inspection; which specifications were in effect a part of appellant’s contract with the United States. While that contract called for construction according to specifications and for inspection by the government’s duly constituted agents as the work progressed and until completed, to the end that the specifications be complied with, it also contained this provision:
“It is agreed, however, that the contractor is responsible only for compliance with specification requirements and for proper workmanship and material, and guarantees no performances in flight.”
This, of course, is of consequence here with reference only to the construction of the propellers. The evidence warrants us in concluding that, in so far as the propellers were contemplated being used to propel this new type of heavy armored airplanes, they were in a considerable measure experimental. The evidence seems to warrant the conclusion that the propellers were constructed by respondent, at least substantially, according to the specifications. The trial judge, however, did not make a definite finding in terms upon that question, though we think it is inferable from his observations that he was of that opinion. He did, however, find in substance that the duly constituted agents of the government accepted the propellers as having been constructed in compliance with the specifications, and thereafter rejected the propellers because of their failure of efficient performance of the service they *675were put to iu propelling this new type of heavy armored airplane.
We have painstakingly read all of the evidence, as abstracted by counsel for appellant, and feel convinced that we would not be at all warranted in disturbing the conclusions reached by the trial court. We think it hardly needs argument or citation of authority to demonstrate that if the authorized agents of the government accepted the propellers as having been constructed according to specifications, the propellers could not thereafter he rejected because of failure of efficient performance, which we agree with the trial court the evidence shows was the real reason of their rejection by the government’s agents. Of course, respondent was not dealing with the United States, hut appellant’s final rejection of the propellers was hut an adoption of the wrongful rejection of them by the agents of the United States, and hence such rejection and the refusal to pay for them according to the contract with respondent was a violation of respondent’s rights under its contract with appellant. In its last analysis, there is really nothing involved in this case other than questions of fact. To here review the evidence in detail would he hut to repeat largely what was said by the trial judge in his decision of the case, in which are embodied his findings of fact, and would he of no value embodied in our published reports.
The judgment is affirmed.
Main, C. J., Holcomb, Tolman* and Mackintosh, JJ., concur.